Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 17, 18 are interpreted as independent claims drafted in a short-hand format.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-9, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel [“A Variation Framework for Retinex”] in view of Hadap (US 2018/0365874).
 	As to claim 1, Kimmel discloses an image enhancement method, comprising: 

 	solving an incident component of the input image that minimizes a loss function (section 3.1, page 11, equation 1, minimizing penalty function which corresponds to a loss function); and 
 	obtaining an optimized image of the input image based on the incident component (section 5, fig. 3, equation 5, e.g., optimized image S’).
	Kimmel is silent regarding wherein the loss function comprises an activation function.
Hadap teaches using an activation function with a loss function (para. 0062, 0069, e.g., each convolution is followed by a max-pooling and ReLU nonlinear activation function).
	It would have been obvious to one of ordinary skill in the art to incorporate the activation function as taught by Hadap into Kimmel in order to speed up the minimization process.
	As to claim 6, the combination of Kimmel and Hadap discloses the image enhancement method of claim 1, wherein obtaining the optimized image of the input image based on the incident component comprises: 
 	removing the incident component in the input image to obtain a reflected component of the input image (Kimmel, section 5, fig. 3, e.g., L is removed from S to obtain S); 
 	performing gamma correction on the incident component to obtain a corrected component (Kimmel, section 5, fig. 3, e.g., performing gamma correction on L to obtained L’); and   
 	obtaining a product of the reflected component and the corrected component as the optimized image (Kimmel, section 5, fig. 3, equation 5, e.g.,  optimized image S’).
	As to claim 7, the combination of Kimmel and Hadap discloses the image enhancement method of claim 1, before obtaining the optimized image of the input image based on the incident component, further comprises: acquiring image information of a H channel, image information of a S channel, image information of a V channel in a hue, saturation value HSV space of the input image, the incident component being an incident component of the image information of the V channel (Kimmel, section 4).

 	obtaining image information of an optimized V channel of the input image based on the incident component (Kimmel, section 4); and 
 	converting the image information of the H channel, the image information of the S channel, and the image information of the optimized V channel into the optimized image of the red, green and blue RGB space (Kimmel, section 4, e.g., mapping back to RGB domain, see also section 6).
As to claims 9, 14-18, these claims recite features similar to features recited in claims 1, 6-8.  Therefore, they are rejected for reasons similar to those discussed above.
5.	Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel [“A Variation Framework for Retinex”] in view of Hadap (US 2018/0365874) and further in view of Wang (US 2020/0167930).
	As to claims 5, 13, the combination of Kimmel and Hadap is silent on using an Adam optimization algorithm.
  	Wang teaches using an Adam optimization algorithm (para. 0268). 
It would have been obvious to one of ordinary skill in the art to incorporate the Adam optimization algorithm as taught by Wang into the combination of Kimmel and Hadap in order to optimize the loss function.
Allowable Subject Matter
Claims 2-4, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the combination of features required by claims 2, 3, 10, 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668